Citation Nr: 0731813	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral foot 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The reopened claim of service connection for a bilateral foot 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision in August 1995, the RO 
denied the claim of service connection for a bilateral foot 
condition; after the veteran was notified of his procedural 
and appellate rights, he did not perfect an appeal of the 
rating decision, and the rating decision, denying his claim 
became final.

2.  The additional evidence presented since the last final 
rating decision includes a medical opinion that relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a bilateral foot condition.




CONCLUSIONS OF LAW

1.  The rating decision in August 1995 by the RO, denying 
service connection for a bilateral foot condition, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision in August 1995, denying service connection for a 
bilateral foot condition, is new and material, and the claim 
of service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, there is no possibility of prejudice 
to the veteran due to any defect in the VCAA notice, 
pertaining to either Kent at 20 Vet. App. 1 (2006) or Dingess 
at 19 Vet. App. 473 (2006).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of  
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Analysis

The claim of service connection for a bilateral foot 
condition was denied by the RO in a rating decision in August 
1995.  The veteran did not perfect an appeal of the rating 
decision and the rating decision became final.  
38 .F.R. § 3.104.

The veteran now seeks to reopen his claim of service 
connection for a bilateral foot condition.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The claim of service connection for a bilateral foot 
condition was previously denied on grounds that although the 
service medical reports recorded a bilateral foot disability 
diagnosed as congenital genu valgum, there was no evidence of 
a chronic bilateral foot disability post-service discharge, 
and a June 1995 VA examination revealed no abnormalities of 
the feet.  The RO concluded that there was no evidence to 
demonstrate the existence of a bilateral foot condition and 
its possible relationship to service.   

The evidence received since the August 1995 rating decision 
of the RO, consists of the veteran's testimony and a 
September 2006 VA examination report.  The examiner who 
performed the VA examination indicated that he suspected that 
the veteran had spinal level neuropathy, affecting his gait, 
lower extremity strength and related complaints of numbness.  
The examiner found no evidence of genu varum or genu valgum, 
and therefore no evidence of a causal relationship between 
either of these entities and service.  The examiner opined 
that the veteran's foot type, rear foot varus, would appear 
to be unrelated to military service, neither caused nor 
aggravated by it, but contributory nonetheless.  The examiner 
noted that at the time of the examination the veteran had a 
clinical diagnosis that could be characterized as 
metatarsophalangeal joint capsulitis, bilaterally, probably 
the same diagnostic entity identified in service, with a 
comparable complaint of metatarsophalangeal joint level pain 
dating back to 1952.  

Accordingly, the September 2006 VA medical opinion provides 
evidence of a current bilateral foot disability.  Moreover, 
while the opinion fails to clearly establish a causal link 
between the veteran's current bilateral foot condition and 
service, it appears to support a finding that the current 
disability, in part, existed during service and may have had 
onset therein.  This evidence discussed is new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a current 
bilateral foot disability, which may be etiologically linked 
to service, and raises a reasonable possibility of 
substantiating the claim, and the claim is reopened.  38 
C.F.R. § 3.156(a).


ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral foot condition is 
reopened, and to this extent only the appeal is granted.


REMAND

The service medical reports recorded complaints of bilateral 
foot pain on long standing or marching, along with a history 
of pain going back 6 or 7 years.  An examination revealed a 
congenital genu valgus deformity, bilaterally, and acute foot 
strain.  In February 1953, a medical Board determined that 
due to the veteran's genu valgum (congenital), he was only 
fit for limited duty.  

At a personal hearing in August 2007, the veteran testified 
that he began experiencing bilateral foot problems, to 
include pain and swelling, during boot camp in service.  He 
stated that following service discharge his feet remained 
symptomatic and he required the use of arch support and 
medication to treat the pain.  

While the veteran was examined by VA in September 2006, the 
examiner's opinion was confusing and somewhat contradictory 
and does not provide the degree of medical certainty 
necessary to render a rational decision on the veteran's 
claim. 

Specifically, the examiner indicated that he suspected that 
the veteran had spinal level neuropathy, affecting his gait, 
lower extremity strength and related complaints of numbness.  
The examiner found no evidence of genu varum or genu valgum, 
and therefore no evidence of a causal relationship of either 
of these entities and service.  The examiner indicated that 
the veteran's foot type, rear foot varus, would appear to be 
unrelated to military service, and was neither caused nor 
aggravated by it, but it was contributory nonetheless.  The 
examiner noted that at the time of the examination the 
veteran had a clinical diagnosis that could be characterized 
as metatarsophalangeal joint capsulitis, bilaterally, 
probably the same diagnostic entity from which he suffered in 
service with a comparable complaint of metatarsophalangeal 
joint level pain dating back to 1952.  Therefore, while the 
examiner found no causal relation between the veteran's 
current foot condition and active duty, the examiner 
nonetheless opined that it was contributory, and seemed to 
date the onset of the current bilateral foot condition to the 
veteran's time in service.   

Under the circumstances, the Board finds that the VA opinion 
was confusing and not responsive to the matter on appeal.  
Accordingly, the Board finds that the VA examination was 
inadequate for the stated purpose and that further 
development of the record is necessary.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).   
The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90, 56 Fed. Reg. 45711 (1990).  

In view of the foregoing, it is the Board's judgment that 
there is a duty to provide the veteran with a new VA 
examination, which includes a nexus opinion, to be performed 
by a VA examiner other than the one who conducted the 
September 2006 examination. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), the case 
is REMANDED for the following action:

1.  Ensure VCAA compliance to include 
compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
must be made available for review by the 
examiner.

a.  On examination, the examiner should 
identify by diagnosis all of the 
veteran's current foot disorders.  The 
examiner should then address whether 
each such disorder is a congenital or 
developmental defect of the feet; and if 
a congenital or developmental defect is 
present, whether there is evidence of 
any superimposed disease or injury to 
the feet during service.

b.  If any current bilateral foot 
condition is not a congenital or 
developmental defect, the examiner 
should opine whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is related to active military 
service, to include complaints and 
findings noted in the service medical 
records.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  Complete rationale should be 
provided for the opinions rendered.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

3.  After the development has been 
completed, adjudicate the claim.  If the 
benefits sought remain denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


